MR. Chief Justice Travieso
delivered the opinion of the Court.
The intervener has presented a motion to dismiss this proceeding for want of jurisdiction, alleging that the term within which the petitioner was bound to file his petition for certiorari in this court expired on October 26, 1946, and that, as the petition was filed on the 28th of that month, this court lacks jurisdiction to entertain the proceeding.
In his answer to the motion for dismissal, the petitioner says that October 26, 1946, was Saturday, and that despite the efforts he made to file his petition on that day, he was unable to do so, because the office of the Supreme Court was closed all day, October 26th, pursuant to an order of this Court dated May 29, 1945. Similarly, by virtue of an executive order of the Governor of Puerto Rico, all the offices of the Government remained closed during said day, October 26th, and still continue to be closed all day on Saturdays.
If by an order of this Court and by an executive order of the Governor of Puerto Rico litigants are informed that all the offices of the Government shall remain closed during Saturdays, it does not seem just to require a party who is granted a 30-day term for appeal, which expires on Saturday, to file his appeal on the day before, that is, on the twenty-ninth day, since this would be equivalent to shortening the 30-day period for appeal granted to him by law. No.r would it be just to compel an attorney who finds the office of the court closed, to take steps to locate the proper court officials in order to deliver to them a petition for certiorari, or any other document.
*28We hold that while said executive order of the Governor of Puerto Rico and our order of May 9, 1945, are in force, Saturday should not be considered as a working day for the purpose of the computation of any term which expires on that day, and that any term expiring on Saturday shall be regarded as extended until the next working day.
The motion for dismissal filed by the intervener is denied.